Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Yang (20180260951).
Regarding claim 1, Yang discloses a system comprising: a storage device storing a plurality of reference sub-volumes, each of the plurality of reference sub-volumes associated with a respective vertebra (par. 21-22 discloses a neural network that is trained using plurality of training images of vertebra, This D121N is used to label and register the vertebra of an image); and 
a processing unit to execute processor-executable program code to cause the system to: determine an image volume (par. 19, 3d CT volume); 
identify a plurality of sub-volumes of the image volume, each of the plurality of sub-volumes of the image volume associated with a respective one of a plurality of vertebra (par. 20-21); 
register each of the plurality of sub-volumes of the image volume to one of the reference sub-volumes associated with a same respective vertebra (par. 21); 
input the registered sub-volumes and the image volume to a trained neural network (par. 24, the output is further refined using an RNN);
 receive an output image volume from the trained neural network, the output image volume labeled to associate voxels with respective vertebra; and display the output image volume (fig. 2 item 210 and par. 32).
Regarding claim 2, see par. 32, each vertebra is labeled individually.
Regarding claim 3, an image is output with the vertebra labeled.  The other portion of the image would be labeled differently (non-vertebra portions).  
Regarding claims 4-5, see par. 21 which uses the same size as the input 3d CT volume, so the volumes are similar.  
Regarding claims 8-12, see the rejection of claims 1-5.
Regadring claims 15-19, see the rejection of claims 1-5 and par. 19 discloses a scanner.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Itu (20190015059).
Regarding claim 6, Yang does not disclose Dice coefficient for loss calculations.  
Itu teaches this in pars. 159-160.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in using a dice coefficient in loss calculations as taught by Itu.  The reason for this is because a dice coefficient is better as taking background classes into account (see motivation in par. 159 of Itu).
Regarding claim 7, see par. 89 and 168 (weighted loss terms).
Regarding claims 13-14, see the rejection of claims 6-7.
Regarding claim 20, see the rejection of claims 6-7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666